FILED
                            NOT FOR PUBLICATION                             APR 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ABBAS EGHTESADI,                                 No. 15-15198

              Petitioner - Appellant,            D.C. No. 2:08-cv-02221-TJH

 v.
                                                 MEMORANDUM*
MATTHEW CATE and P. D.
BRAZELTON,

              Respondents - Appellees.



                   Appeal from the United States District Court
                        for the Eastern District of California
                 Terry J. Hatter Jr., Senior District Judge, Presiding

                            Submitted March 14, 2016**
                             San Francisco, California

Before: McKEOWN, WARDLAW, and TALLMAN, Circuit Judges.

      Abbas Eghtesadi appeals the district court’s denial of his federal habeas

petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm. Our review


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
is governed by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214.

1.    The state appellate court reasonably determined that Juror Number Eleven

was not biased. To the extent that Supreme Court precedent clearly establishes that

a juror’s actual bias may be inferred from a dishonest response to a voir dire

question, cf. Fields v. Brown, 503 F.3d 755, 767, 771–73 (9th Cir. 2007) (en banc)

(discussing cases), it was not unreasonable for the state court to conclude that Juror

Number Eleven was truthful during voir dire. Thus, the court reasonably

concluded that, although Juror Number Eleven did not disclose his relationship

with his aunt, a deputy district attorney, in his response to a voir dire question

about friends or relatives employed by “law enforcement agenc[ies],” lay jurors

would not necessarily consider a deputy district attorney to be a member of law

enforcement. See McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548,

555 (1984) (observing that “jurors are not necessarily experts in English usage,”

and “may be uncertain as to the meaning of terms which are relatively easily

understood by lawyers and judges”).

      Further, the trial court, which examined Juror Number Eleven before the

jury reached its verdict, reasonably found credible his testimony that he could

continue to deliberate as a fair and impartial juror. Even if Eghtasadi’s claim were


                                           2
construed to be one of implied juror bias, it would be barred under AEDPA,

because our circuit cases recognizing an implied juror bias claim are not “clearly

established federal law.” Hedlund v. Ryan, No. 09-99019, 2016 WL 851821, at

*12 (9th Cir. Mar. 4, 2016). Moreover, the Supreme Court has never adopted or

rejected the doctrine of implied juror bias.

2.    Nor did the state court unreasonably determine that Juror Number Eleven

did not engage in reversible misconduct by telling other jurors what his aunt had

told him about prosecutorial charging practices. It was not unreasonable to

conclude, on this mixed record, that Juror Number Eleven did not speak to his aunt

during deliberations. Nor was it unreasonable for the court to conclude that,

although Juror Number Eleven’s statements were inadmissible, what little

prejudice they may have created was ameliorated by the trial court’s curative

instructions. See Smith v. Swarthout, 742 F.3d 885, 894 (9th Cir. 2014).

3.    Eghtesadi fails to demonstrate that the state trial court’s extensive

evidentiary hearing on Juror Number Eleven’s alleged bias and misconduct was

constitutionally insufficient, or that further proceedings were required. See

Hedlund, No. 09-99019, 2016 WL 851821, at *11 (“‘So long as the fact-finding

process is objective and reasonably explores the issues presented, the state trial

judge's findings based on that investigation are entitled to a presumption of


                                           3
correctness.’”) (quoting Dyer v. Calderon, 151 F.3d 970, 975 (9th Cir. 1998) (en

banc)).

4.    Finally, the state court reasonably determined that the reversal of

Eghtesadi’s conviction was not required by Napue v. Illinois, 360 U.S. 264 (1959).

Eghtesadi does not show that the prosecutor’s failure to correct L.D.’s

misstatement regarding the number of times she was arrested renders L.D.’s

testimony “false evidence, known to be such by representatives of the State” for

purposes of Napue. See id. at 269. Even if this testimony is deemed to fall within

Napue, the state court properly concluded that there was no “reasonable likelihood

that the false testimony could have affected the judgment of the jury.” See United

States v. Agurs, 427 U.S. 97, 103 (1976). The evidence of Eghtesadi’s guilt was

overwhelming, and the jury was already aware that L.D. had a long history of

engaging in drug use and prostitution. Thus, there is no reasonable likelihood that

the additional information that L.D. had been arrested for more than one

transgression would have caused the jury to disbelieve her account of how

Eghtesadi had sexually assaulted and stabbed her.

      AFFIRMED.




                                          4